          Case 4:20-cv-01069-LPR Document 24 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WILLIAM CARTER                                                                        PLAINTIFF

v.                                Case No. 4:20-cv-01069-LPR

DELECUS ETHERLY, Sergeant
Dub Brassell Detention Center                                                      DEFENDANT


                                          JUDGMENT

       Consistent with the Orders entered in this case, it is considered, ordered. and adjudged that

this case is DISMISSED without prejudice.          The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal taken from the Orders and Judgment dismissing this

action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 27th day of July 2021.




                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE
